internal_revenue_service national_office technical_advice_memorandum february third party communication none date of communication not applicable tam-150392-04 cc intl b03 number release date index uil no case-mis no district_director taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------- -------------------------- -------------------------------------- ---------------- --------------- ------- legend ---------------------- -------------- taxpayer f partnership ---------------------- --------------------- industry l ----- m n ----- issues may a foreign taxpayer’s distributive_share of gross_income from a ------ partnership be reduced by the foreign taxpayer’s sec_174 research_and_experimentation r e expenses under the allocation and apportionment rules of sec_1_861-17 are a taxpayer’s manufacturing and wholesaling activities with respect to a single industry aggregated for purposes of allocating and apportioning r e expenses under sec_1_861-17 conclusions because the sec_861 regulations in general and sec_1_861-17 specifically take an aggregate approach to allocating and apportioning deductions to a tam-150392-04 taxpayer’s distributive_share of partnership income that distributive_share of income may be reduced by the foreign taxpayer’s sec_174 r e expense a taxpayer’s manufacturing and wholesaling activities with respect to a single industry are aggregated for purposes of allocating and apportioning r e expenses under sec_1_861-17 facts taxpayer is a foreign_corporation that-------------------------------------------- researches develops manufactures and markets industry l products taxpayer’s products are sold in many countries taxpayer is an integrated industry l company with activities primarily in standard industrial classification code sic code m the manufacturing category for industry l taxpayer conducts significant industry l r e in its home_country as well as in many other countries around the world------------------------------------- -------- prior to the tax years in issue taxpayer’s u s operations were conducted principally through a wholly-owned u s subsidiary and --------------------------------------------------------- ---------------------- f an unrelated u s industry l company during the tax years in issue taxpayer -------------------------------------------------------------- creating the ---------- partnership --------------------------------------------------------------------------------------------------- ----------------------------------- during the tax years in issue the ---------- partnership performed marketing and wholesaling activities in the united_states with respect to industry l products created and manufactured by taxpayer in its home_country in addition the ---------- partnership owned a manufacturing_facility in the united_states and manufactured industry l products using licensed intangible_property resulting from taxpayer’s worldwide r e---- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ the ----------partnership also purchased certain industry l products from -------------------- -----------f that f manufactured under licenses with taxpayer which had developed and owned the rights to intangible_property resulting from worldwide r e the ---------- partnership also conducted r e on behalf of taxpayer with respect to taxpayer products the nature and extent of which varied from product to product -------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- in summary the ----- ----------partnership’s marketing and wholesaling activities in the united_states involved industry l products it purchased from taxpayer industry l products manufactured by the ----------partnership itself and industry l products it purchased from f collectively the products the ----------partnership’s marketing and wholesaling activities with respect to the products are described in sic code n the wholesaling category for industry l as described in greater detail below the sic_codes are segregated into two principal types tam-150392-04 for the tax years in issue taxpayer allocated its r e expenses to all its income in the aggregated sic_codes m and n taxpayer filed a protective_election with its forms 1120-f to aggregate the product categories for which it conducts r e activities with whatever product categories are determined to be applicable for the ------------- partnership’s income as suggested by sec_1_861-17 within that aggregated product category of gross_income taxpayer apportioned its r e expenses pursuant to the gross_income_method of sec_1_861-17 on audit the irs exam team challenged taxpayer’s allocation of r e expenses to any portion of its effectively_connected_income derived from its distributive_share of partnership income law and analysis sec_882 provides that a foreign_corporation is taxable in the same manner as a u s_corporation on its taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states eci under sec_882 deductions are allowed to reduce the foreign corporation’s eci only if and to the extent that they are connected with income which is effectively connected with the conduct_of_a_trade_or_business within the united_states the proper allocation and apportionment of deductions for this purpose are determined as provided in regulations sec_875 considers a foreign_corporation as engaged_in_a_trade_or_business_within_the_united_states if the partnership of which such corporation is a member is so engaged sec_701 states that a partnership shall not be subject_to the income_tax imposed by chapter persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share shall be determined as if such item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 states that the gross_income of a partner shall include its distributive_share of the gross_income of the partnership sec_1_882-4 states that a foreign_corporation that is engaged in or receives income treated as effectively connected with a trade_or_business_within_the_united_states is allowed the deductions which are properly allocated and apportioned to the foreign corporation’s gross_income which is effectively connected or treated as effectively connected with its conduct_of_a_trade_or_business within the united_states sec_1_882-4 provides that deductible expenses other than interest are manufacturing and nonmanufacturing thus an integrated business that both manufactures and sells either as a wholesaler or retailer a single product line will have activities that fall into two separate and distinct sic_codes ------------------------------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------------------------- tam-150392-04 properly allocated and apportioned to effectively connected gross_income in accordance with the rules of sec_1_861-8 sec_1_861-8 lists the operative sections that require the determination of taxable_income of the taxpayer from specific sources or activities and that give rise to statutory groupings to which sec_861 is applicable under sec_1 f iv foreign_corporations engaged_in_a_trade_or_business_within_the_united_states are taxed as provided in sec_882 on taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states pursuant to sec_882 sec_1_861-8 is applicable for purposes of determining the deductions from such gross_income that are to be taken into account in determining effectively_connected_taxable_income sec_1_861-17 provides specific rules for the allocation and apportionment of sec_174 r e expenses sec_1_861-17 states that the methods of allocation and apportionment of r e set forth in the regulations reflect the fact that r e is an inherently speculative activity that findings may contribute unexpected benefits and that the gross_income derived from successful r e must bear the cost of unsuccessful r e expenses for r e that a taxpayer deducts under sec_174 ordinarily shall be considered deductions that are definitely related to all income reasonably connected with the relevant broad product category of the taxpayer and therefore allocable to all items of gross_income as a class including income from sales royalties and dividends related to such broad product category sec_1_861-17 and ii provide that ordinarily a taxpayer's r e expenses may be divided between the relevant product categories which are determined by reference to the three digit classification sic code of the standard industrial classification manual sic manual where r e is conducted with respect to more than one product category the taxpayer may aggregate the categories for purposes of allocation and apportionment however the regulations provide that the taxpayer may not subdivide the categories below a three-digit category where r e is not clearly identified with any product category or categories it is considered conducted with respect to all the taxpayer's product categories sec_1 a iv provides that the sic code category wholesale trade is not applicable with respect to sales by the taxpayer of goods and services from any other of the taxpayer's product categories sec_1_861-17 provides a similar rule for retail trade sec_1_882-4 was promulgated in t d 1981_1_cb_390 when the r e regulations were included in sec_1_861-8 sec_1_861-8 now provides a cross reference to sec_1_861-17 with respect to rules regarding the allocation and apportionment of r e expenses while the analysis under sec_1_861-17 includes consideration of whether any portion of r e expenditures is allocated under the legally mandated rules of sec_1_861-17 or is subject_to the exclusive apportionment rules of sec_1_861-17 this memorandum does not address those provisions footnote added pursuant to sec_301_6110-3 tam-150392-04 the sic system was developed by the office of management and budget part of the executive office of the president to classify establishments by type of activity to facilitate the collection and analysis of data relating to establishments and to promote uniformity and comparability in statistical data collected by various agencies of the u s government state agencies and other organizations sic_codes are segregated into two primary types manufacturing and wholesale for example the manufacturing division is defined in the sic manual as including establishments engaged in the mechanical or chemical transformation of materials or substances into new products these establishments are usually described as plants factories or mills and characteristically use power driven machines and materials handling equipment manufacturing production is usually carried on for the wholesale market for interplant transfer or to order for industrial users rather than for direct sale to the consumer in contrast the wholesale trade division includes establishments or places of business primarily engaged in selling merchandise to retailers to industrial commercial institutional farm construction contractors or professional business users and bringing buyer and seller together the principal types of establishments include merchant wholesalers and sales branches and sales offices but not retail stores maintained by manufacturing refining or mining enterprises apart from their plants or mines for the purpose of marketing their products sec_1_861-17 through provide special rules for partnerships that incur r e expenses if r e expenses are incurred by a partnership in which the taxpayer is a partner the taxpayer's r e expenses shall include the taxpayer's distributive_share of the partnership's r e expenses further in applying the exception for legally mandated expenses under sec_1_861-17 and the exclusive apportionment for the sales_method and the optional gross_income methods under sec_1_861-17 a partner's_distributive_share of r e expenses_incurred by a partnership is to be treated as incurred by the partner for the same purpose and in the same location as incurred by the partnership finally in applying the remaining apportionment for the sales_method under sec_1_861-17 a taxpayer’s sales from a product category shall include the taxpayer’s share of any sales from the product category of any partnership in which the taxpayer is a partner issue may a foreign taxpayer’s distributive_share of gross_income from a ------ partnership be reduced by the foreign taxpayer’s sec_174 r e expenses under the allocation and apportionment rules of sec_1_861-17 executive office of the president office of management and budget standard industrial classification manual id pincite id pincite tam-150392-04 partnership_taxation is a hybrid of provisions that treat the partnership as an aggregate of its members or as a separate_entity under a pure aggregate approach each partner is treated as the owner of an undivided_interest in partnership assets and operations under a pure entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations in enacting subchapter_k congress indicated that aggregate rather than entity concepts should be applied if the concepts are more appropriate in applying other provisions of the code s rep no 83d cong 2d sess and h_r conf_rep no 83d cong 2d sess see also sec_1_701-2 and revrul_99_57 1999_2_cb_678 the aggregate_theory for example results in the imposition of federal_income_tax on the partners and not on the partnership the entity_theory is employed among other purposes to characterize items of income gain loss deduction or credit the irs exam team asserts that whether a partnership is treated as an aggregate of its partners or as an entity distinct from its partners should be based on the characterization most appropriate for the situation we agree however we do not agree that sec_1_861-17 requires the ----------partnership to be treated as a separate_entity from taxpayer for purposes of allocating and apportioning taxpayer’s r e expenses in this particular instance the more appropriate characterization is to treat the taxpayer as engaged in the activities of the ----------partnership and to apply the allocation and apportionment rules at the partner taxpayer level between gross eci and the residual_grouping of income furthermore sec_875 provides that a foreign_corporation is considered as being engaged_in_a_trade_or_business_within_the_united_states if the partnership of which such corporation is a member is so engaged when sec_875 applies the foreign_partner is taxable on its distributive_share of the partnership’s income that constitutes eci in the hands of the partnership accordingly because the ----------partnership is engaged in the business of developing manufacturing marketing distributing and selling industry l products in the united_states the taxpayer is treated as so engaged for purposes of treating taxpayer as engaged in a u s trade_or_business taxpayer’s items of income and deduction are characterized at the ----------partnership level and are then taken into account by taxpayer for purposes of determining eci subject_to u s tax the sec_861 regulations also provide some guidance with respect to the appropriate treatment of partnership income and deductions sec_1_861-17 although not determinative with respect to this situation is informative in that it clarifies that the party subject_to tax is the partner rather than the partnership a result generally there are however exceptions to this general principle for example whether or not an item_of_income is treated as income from a passive_activity for purposes of the sec_469 passive_activity_loss limitation is generally determined with reference to activities of the partner see sec_469 these exceptions are not relevant to taxpayer’s situation tam-150392-04 consistent with the overall approaches of both the sec_861 regulations in general9 and sec_701 in contrast departures from that general aggregate approach to allocation and apportionment in the partnership context are specifically provided in the sec_861 regulationsdollar_figure there is no such specific provision with respect to r e the irs exam team points out that example of sec_1_861-17 can be read to provide some support for an entity approach to partnership allocation and apportionment by apparently treating the u s parent and its foreign_branch as separate entities we believe the facts of example appear to respect the transfer solely for purposes of attributing a portion of the income to the parent and the branch example does not in any way imply an overarching entity approach to partnership_taxation in the allocation and apportionment rules accordingly the foreign taxpayer’s distributive_share of gross_income from the ------ ----- ----------partnership may be reduced by the foreign taxpayer’s sec_174 r e expenses under the allocation and apportionment rules of sec_1_861-17 issue are a taxpayer’s manufacturing and wholesaling activities with respect to a single industry aggregated for purposes of allocating and apportioning r e expenses under sec_1_861-17 the sec_861 regulations governing the allocation and apportionment of r e expenses recognize that such expense is an inherently speculative activity that findings may contribute unexpected benefits and that the gross_income derived from successful r e must bear the cost of unsuccessful r e accordingly sec_1_861-17 provides that r e expenses described within sec_174 ordinarily shall be considered deductions that are definitely related to and thus allocated to all income reasonably connected with the relevant sic code product category or categories the regulations acknowledge that r e may be conducted with respect to more than one product category and in such cases provide for aggregation of more than one sic code subdivision of sic_codes below the three-digit level on the other hand is explicitly prohibited under the regulations sec_1_861-17 see also 537_us_437 where r e is not clearly identified with any sic code or codes the r e is considered conducted with respect to all of the taxpayer’s sic_codes consistent with the broad approach to allocating r e deductions to all income reasonably connected with sic code categories the wholesale trade rule_of sec_1_861-17 states that the two digit sic code category wholesale trade is not applicable with respect to sales by the taxpayer of goods and services from any other instances in which the regulations confirm that the allocation and apportionment rules are generally applicable on an aggregate basis include temp sec_1_861-9t interest_expense of a partnership and sec_1_861-16 partnership income from leased aircraft see temp sec_1_861-9t temp sec_1_861-9t tam-150392-04 other of the taxpayer's product categories thus with respect to a single product although the sic code manual distinguishes between manufacturing activities on the one hand and wholesaling activities wholesale and retail on the other hand r e expenses associated with manufacturing must be allocated to income from both manufacturing and wholesale trade activities involving those goods in other words if a taxpayer incurs r e expenses with respect to a product and sells that product then the r e should be allocated to all income attributable to that product regardless of whether the income qualifies as manufacturing income or sales income for sic code purposes taxpayer is required to aggregate its wholesaling sic code n income with its manufacturing sic code m income for purposes of allocating its r e the wholesale trade rule_of sec_1_861-17 provides that taxpayers that both manufacture and wholesale products may not separate the manufacturing income from the wholesale income and then allocate their r e solely to the manufacturing income since taxpayer and the ----------partnership both manufacture and sell goods in the product category with respect to which the industry l r e is conducted the wholesale trade rule applies to taxpayer’s income including its share of partnership l income accordingly sec_1_861-17 requires that taxpayer allocate its sec_174 deductible r e expenses associated with the industry l products to all income attributable to both manufacturing and sales of such products including its distributive_share of ----------partnership income caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
